DETAILED ACTION
This is in response to communication filed on 11/27/2021.
Status of Claims
Claims 1 – 19 are pending, of which claims 1, 7, and 14 are in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 11/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,839,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The previous Office Action included not only non-statutory double patenting rejections, but also a statutory double patenting rejection.  Upon further consideration, claim 14 of the instant application is not identical to claim 18 of US 10,839,887.  Therefore, this should have also been a non-statutory double patenting rejection.  Therefore, all double patenting issues have been overcome by the proper terminal disclaimer filed on 11/27/2021.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objection to the drawings.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line, the I/O circuitry to toggle the CS signal line and drive a command encoding on the command bus to trigger a low power mode of the memory device, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20070253270 and 20080239855 and Patents 7394712 and 7636269 teach using only external clock signals without the combination of the clock enable signal or the auto refresh command, it is possible to implement a simple circuit for the self refresh.
U.S. Patent Application 20160217847 and Patent 9792974 teach using a demultiplexor to connect DRAM controller CKE signal to a DRAM device.
U.S. Patent Application 20170133078 and Patent 10109341 teach a DRAM without a clock enable signal.
WIPO Publication WO 2013141851 A1 and US Patent Applications 20130297863, 20160170676 and Patents 9223718 and 9652170 teach a memory responding to a second command for entering a CKE operation (turning off internal clock distribution of the memory device) without use of a dedicated clock enable pin.
Korean Patent Applications KR 19990038916A and KR 100269313 B1 teach using a chip select line to send a power down signal to a DRAM.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184